SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1201
KA 09-02240
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DANA BROWN, DEFENDANT-APPELLANT.


JEANNIE MICHALSKI, CONFLICT DEFENDER, GENESEO, FOR DEFENDANT-
APPELLANT.

GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Livingston County   Court (Dennis S.
Cohen, J.), rendered November 6, 2008. The judgment    convicted
defendant, upon his plea of guilty, of grand larceny   in the fourth
degree, attempted grand larceny in the fourth degree   and endangering
the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of grand larceny in the fourth degree (Penal
Law § 155.30 [1]), attempted grand larceny in the fourth degree (§§
110.00, 155.30 [1]) and endangering the welfare of a child (§ 260.10
[1]). Contrary to defendant’s contention, the record establishes that
he knowingly, voluntarily and intelligently waived the right to appeal
(see generally People v Lopez, 6 NY3d 248, 256). That valid waiver
encompasses his further contention that County Court erred in refusing
to suppress his statement to the police (see People v Kemp, 94 NY2d
831, 833). We note, however, that the certificate of conviction
incorrectly reflects that defendant was sentenced under the second
count of the indictment to a term of incarceration of two years for
attempted grand larceny in the fourth degree. The certificate of
conviction must therefore be amended to reflect that he was sentenced
to a definite term of incarceration of one year under that count (see
People v Saxton, 32 AD3d 1286, 1286-1287).




Entered:    November 9, 2012                       Frances E. Cafarell
                                                   Clerk of the Court